Citation Nr: 1131146	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board denied the above claim, as well as a claim for a rating in excess of 20 percent for service-connected diabetes mellitus, in a September 2009 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and in November 2010, a Joint Motion for Remand was filed with the Court.  The Court granted the motion in November 2010.  The Board observes that the Joint Motion and Court Order indicated that the denial of an increased rating for service-connected diabetes mellitus was to be left undisturbed.

The Board notes that the a claim of entitlement to service connection for hypertension was remanded in the September 2009 Board decision and subsequently granted by the agency of original jurisdiction (AOJ).  As this action was a full grant of the benefit sought on appeal, the Board no longer has jurisdiction over this claim.  

In his December 2007 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  In March 2009, the Veteran withdrew his request for such hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, he is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2. Coronary artery disease is presumed to be etiologically related to the Veteran's in-service herbicide exposure.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for coronary artery disease is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  

The Veteran has a raised a claim of entitlement to service connection for coronary artery disease.  He contends that his disability is secondary to his service-connected diabetes mellitus, and the November 2010 Joint Motion instructed the Board to reconsider the disability as secondary to service-connected hypertension.  However, a recent change in the regulations regarding exposure to herbicides allows for the Veteran's claim to be granted under another theory of entitlement.  Therefore, the Board will not address the question of whether the Veteran's CAD is caused or aggravated by either his service-connected diabetes mellitus or hypertension. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including coronary artery disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a) (2008); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)) (emphasis added).

The Board notes that the Veteran's DD Form 214 reflects that he served in the U.S. Navy on board the U.S.S. Tripoli.  Additionally, information from the National Personnel Records Center (NPRC) shows that the U.S.S. Tripoli was in the official waters off Vietnam for several months between May 1967 and November 1967.  Moreover, historical documentation for the U.S.S. Tripoli states that the ship disembarked in May 1967 and that it participated in several amphibious operations for which several service members were flown ashore.  In light of these facts, the Board finds that it is at least as likely as not the Veteran's service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.
The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, cute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (revised 75 Fed. Reg. 53202-53216, August 31, 2010).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran is currently diagnosed with coronary artery disease.  The diagnosis is supported by VA and private treatment records, as well as the June 2007 VA examination report.  As indicated, coronary artery disease is now a disability presumed to be related to herbicide exposure, and the Board has found that the Veteran is presumed to have been exposed to herbicides.  Clear and unmistakable evidence is necessary to rebut these presumptions, and a review of the record reveals no such evidence.  Accordingly, the Veteran's coronary artery disease is presumed to be etiologically due to his exposure to herbicides coincident with service in the Republic of Vietnam, and the claim is granted.



ORDER

Service connection for coronary artery disease is granted.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


